Citation Nr: 1017316	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-39 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for discogenic disc 
disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

3.  Entitlement to an initial rating greater than 30 percent 
for irritable bowel syndrome (IBS).

4.  Entitlement to an initial compensable rating for status 
post anal fissure repair.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of right ankle fusion 
surgery.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to May 
1994, including service in the Southwest Asia Theater of 
Operations.

These matters come before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.  In January 2006, 
the RO granted service connection for status post anal 
fissure, and assigned a rating of 10 percent.  The RO also 
denied claims for service connection for PTSD, low back pain 
(claimed as lumbar fusion, L4-5 and back pain), spot in the 
whites of eyes, high blood pressure, respiratory problems, 
and depression/ anxiety/worry/mood swings/anger, and for 
"Gulf War syndrome" (also claimed as night sweats, muscle 
cramps, fatigue, memory lapses, difficulty with focus, skin 
growths).  The Veteran's January 2006 notice of disagreement 
(NOD) did not indicate disagreement with the denial of 
service connection for PTSD; therefore, that issue is not on 
appeal.  See 38 C.F.R. § 20.201 (2009).  

The Board has recharacterized the issues claimed as due to 
undiagnosed illness to fall within the subsequently raised 
claim for service connection for CFS.  That claim was filed 
in September 2007.  The RO did not issue a rating decision in 
response to this claim.  Instead, the RO issued a September 
2008 SSOC that listed only the issue of entitlement to 
service connection for fatigue, to include undiagnosed 
illness manifested by fatigue and chronic fatigue syndrome, 
and indicated that this claim was denied.

In August 2007, the RO addressed the Veteran's request for a 
higher initial rating for his status post anal fissure 
repair.  The RO found that there had been clear and 
unmistakable error (CUE) in the January 2006 rating decision 
because that decision had combined IBS and anal fissure 
repair, two separate conditions, under one diagnostic code.  
The August 2007 decision separated these conditions and 
evaluated them separately.  The RO assigned a 30 percent 
rating for IBS and a noncompensable rating for status post 
anal fissure repair, each effective March 16, 2005 (the date 
of the Veteran's claims).  Subsequently, the RO proposed and 
then reduced the rating for IBS to 10 percent.  The initial 
30 percent rating was restored in a January 2010 rating 
decision.

Separately, in March 2007, the RO denied claims for 
compensation pursuant to 38 U.S.C.A. § 1151 and for a total 
disability rating based on individual unemployability (TDIU), 
as well as claims for service connection for bilateral 
hearing loss, tinnitus, and vertigo.  In a February 2008 
communication in response to this rating decision, the 
Veteran disagreed only with the denial of the section 1151 
and TDIU claims.  Therefore, the claims for service 
connection for bilateral hearing loss and tinnitus are not 
before the Board on this appeal.  See 38 C.F.R. § 20.201.

Additional evidence was received by the RO after it issued 
the September and October 2008 SSOCs.  Because the claims 
adjudicated by the Board in this decision are being granted, 
the Board finds that consideration of whether the RO was 
required to issue an additional SSOC with regard to any 
claims is unnecessary.  See 38 C.F.R. §§ 19.31, 19.37 (2009).

The issues of entitlement to higher initial ratings for IBS 
and status post anal fissure repair, entitlement to a TDIU, 
and entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The competent medical evidence shows that the Veteran was 
diagnosed as having CFS.

3.  The competent medical evidence shows that the Veteran's 
DDD originated in active service.


CONCLUSIONS OF LAW

1.  CFS is presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2009).

2.  DDD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As the Board is granting the Veteran's claims of service 
connection for CFS and for lumbar spine DDD, these claims are 
substantiated there are no further VCAA duties with regard to 
these claims.  Wensch v. Principi, 15 Vet App 362, 367-368 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (finding that the 
Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

The Veteran contends that his CFS and lumbar spine DDD are 
related to active service.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 
C.F.R. § 3.303.

The Veteran is a Persian Gulf Veteran.  Service connection 
may be granted to a Persian Gulf Veteran who exhibits 
objective indications of a "qualifying chronic disability."  
38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 317(a)(1).  A 
qualifying chronic disability is currently defined as either 
an undiagnosed illness or a chronic multisymptom illness 
defined by a cluster of signs or symptoms.  38 U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  Chronic fatigue 
syndrome is listed as a chronic multisymptom illness.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1).

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis. Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The signs 
and symptoms which may be manifestations of undiagnosed 
illness or a chronic multisymptom illness include, but are 
not limited to muscle and joint pain. 38 U.S.C.A. §§ 1117, 
1118; 38 C.F.R. § 3.317.

In this case, the Veteran claimed service connection for 
multiple symptoms on a presumptive basis under the Persian 
Gulf statutes and regulation, including night sweats, memory 
lapses, impaired impulse control, depression, sleep problems, 
trouble paying attention, muscle cramps, fatigue, brown spots 
in eye whites, and high blood pressure.  The Veteran also 
claimed service connection for gastric cramps, bowel trouble, 
and stomach pain and cramps.  As the Veteran has been 
compensated for these latter symptoms as symptoms of IBS 
under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319, 
applicable to irritable colon syndrome, the Board will not 
consider these symptoms in this portion of the decision.  
Moreover, as the Board is granting service connection for 
CFS, and CFS includes the same or similar symptoms listed by 
the Veteran in his other Persian Gulf-related claims, the 
Board has recharacterized these claims as a single claim for 
service connection for CFS, as the RO did in its September 
2008 SSOC.

There are multiple medical opinions as to whether the Veteran 
has CFS.  The optometrist who performed the September 2006 VA 
examination diagnosed severe photophobia and transient visual 
photopsia/scotopia, without apparent ocular cause.  She 
indicated that she could not state whether these symptoms, 
which were not due to any ocular disease process, were 
related to service, but that review of VA materials on Gulf 
War syndrome suggested that the Veteran's condition was 
consistent with functional somatic syndromes, such as CFS or 
fibromyalgia.  An April 2007 VA treatment note contains an 
assessment of r/o CFS/fibromyalgia and indicated that the 
Veteran should be referred to rheumatology to evaluate for 
CFS/fibromyalgia as a co-existing factor in his symptoms.  
The consult request indicated that the provisional diagnosis 
was CFS/fibromyalgia.  The physician who conducted the June 
2007 rheumatology consult diagnosed chronic pain syndrome but 
not fibromyalgia.  The same VA physician conducted a March 
2008 rheumatology consult and concluded after examination, 
"This man would fit a criteria diagnosis of chronic fatigue 
syndrome.  This is still a controversial entity as it relies 
on subjective symptoms without objective physical or lab/X-
ray findings."  Subsequent VA treatment notes note a 
diagnosis of CFS and indicate that the Veteran has been 
prescribed medication for CFS.  In contrast, the advanced 
nurse practitioner (ARNP) who conducted the December 2007 VA 
examination concluded, after reviewing the claims file and 
examining the Veteran, that she was unable to establish the 
diagnosis of chronic fatigue syndrome on examination.  She 
indicated that at least 6 of the 10 CFS diagnostic criteria 
had not been met.

Given that the opinions of the optometrist who performed the 
September 2006 VA examination and the physician who performed 
the March 2008 VA rheumatology consult - that the Veteran's 
symptoms were consistent with CFS - contained at least as 
much reasoning as the contrary opinion of the ARNP, the 
weight of the evidence supports a diagnosis of CFS, 
notwithstanding the March 2008 physician's statement that CFS 
is a controversial entity.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (holding that most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
The Board is bound by the applicable statutes and regulations 
and cannot render its own medical judgments.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009); Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  Thus, the 
characterization of a diagnosis as controversial does not 
prevent the Board from crediting such a diagnosis.  Given 
that the Veteran is a Persian Gulf Veteran and the weight of 
the evidence supports a diagnosis of CFS, the applicable 
statute and regulation requires that service connection for 
CFS be granted on a presumptive basis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Thus, the Board finds that service 
connection for CFS is warranted on a presumptive service 
connection basis.

Lumbar Spine DDD

The June 2007 rheumatology consult contains a diagnosis of 
DDD at L1-L2.  A January 1992 in-service X-ray report 
indicated that there was a suggestion of slight narrowing of 
the L4-5 interspace which "could represent some early disc 
degeneration."  There is no medical opinion or evidence 
indicating an intercurrent cause of the Veteran's lumbar 
spine DDD diagnosed during the appeal period.  The September 
2006 VA examiner opined that the Veteran had degenerative 
arthritis of the lumbar spine likely due to overuse, but did 
not opine as to the Veteran's DDD.  Given the evidence of 
possible lumbar spine DDD in service and current lumbar spine 
DDD, the Board concludes that the current lumbar spine DDD 
had its origin in service.  Cf. Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008) (holding that medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service and 
that he still has the same chronic condition).  Consequently, 
the Board finds that service connection for lumbar spine DDD 
is warranted.


ORDER

Entitlement to service connection for CFS is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to service connection for lumbar spine DDD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

REMAND

With regard to the higher initial rating claims for IBS and 
status-post anal fissure repair, the Veteran has never 
indicated that he was satisfied with the initial 30 percent 
and zero percent ratings assigned for IBS and status post 
anal fissure repair, respectively.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (finding that a Veteran is presumed 
to be seeking the maximum possible rating unless he indicates 
otherwise).  Although the Decision Review Officer (DRO) 
correctly noted in the January 2010 rating decision  that 
restoration of the initial 30 percent rating for IBS was a 
full grant of that benefit sought, rating restoration is a 
separate and distinct issue from the issue of entitlement to 
a higher initial rating.  See Brown v. Brown, 5 Vet. App. 413 
(1993).

The RO last addressed the Veteran's claims for higher initial 
ratings for IBS and status post anal fissure repair in its 
August 2007 rating decision granting separate 30 percent and 
noncompensable ratings, respectively.  The RO did not issue a 
separate supplemental statement of the case (SSOC) at that 
time and has not issued a SSOC on these claims since the 
November 2006 SOC.  Additional pertinent evidence was 
received prior to the RO's January 28, 2010, certification of 
these issues to the Board that is relevant to the question of 
entitlement to higher initial ratings for IBS and status post 
anal fissure repair, including the April 2009 VA intestines 
examination report.  When non-duplicative evidence relevant 
to a claim is received after issuance of a SOC but prior to 
certification of the claim to the Board, the RO is required 
to issue a SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2009) 
(emphasis added).  There is no indication that the Veteran 
has waived his right to initial RO review of the additional 
evidence.  Therefore, the claims for higher initial ratings 
for IBS and status post anal fissure repair must be remanded 
to the RO for issuance of a SSOC.

In addition, the Board finds that the issue of entitlement to 
a TDIU is inextricably intertwined with the higher initial 
rating claims being remanded.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision can not be rendered unless both are 
adjudicated).  At the time of the March 2007 decision denying 
a TDIU, the Veteran was not eligible for a TDIU on a 
schedular basis because he had two service-connected 
disabilities with a combined rating of 30 percent.  See 
38 C.F.R. § 4.16(b).  Because the Board has granted service 
connection for additional disabilities in this decision, and 
because the RO will determine on remand whether a higher 
rating is warranted for the Veteran's service-connected IBS 
and status post anal fissure, a remand of the TDIU claim is 
required because these determinations may well impact whether 
the Veteran is entitled to a TDIU on a  schedular basis.  See 
Huston v. Principi, 18 Vet. App. 395 (2004).

With regard to the Veteran's section 1151 claim, the Board 
observes that compensation may be paid for a qualifying 
additional disability or qualifying death, not the result of 
the Veteran's willful misconduct, caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran when the proximate cause of the disability or death 
was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not recently 
foreseeable. 38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361. The additional 
disability or death must not have been due to the Veteran's 
failure to follow medical instructions. 38 C.F.R. § 
3.361(c)(3). 

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination. Whether the proximate cause of a 
Veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen. 38 C.F.R. § 3.361(d).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to the 
Veteran's condition after such treatment, examination or 
program has stopped. 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  Here, however, a remand is 
required to determine whether additional disability exists, 
because there is conflicting evidence on this question, and 
the evidence of record is insufficient to decide the claim.  
The Veteran injured his right ankle in January 2005, and 
underwent VA treatment, followed by a September 2005 Bonner 
General Hospital right subtalar arthrodesis.  Dr. Bash 
indicated in his June 2007 opinion that the additional 
disabilities in this case are right foot hammertoes, subtalar 
joint arthritis, chronic ligament tears and associated 
instability, lateral plantar nerve entrapment involving 
calcaneal branch with loss of sural nerve function, and 
abnormal gait with associated right knee, hip, and lumbar 
spine advanced degenerative arthritis.  The March 2008 
rheumatology consult indicated that the joint exam was 
unremarkable throughout with the exception of the right 
ankle, where there was an old surgical scar and generalized 
decreased range of motion throughout.  A January 2009 VA 
treatment note indicated that the examination, which included 
the lower extremities, was almost completely normal except 
for subjective pain, and that there was full range of motion 
of the extremities.  Thus, a new examination of the right 
ankle is necessary to determine if there has been additional 
right ankle disability during the appeal period, and, if so, 
whether such disability is due to VA care, with the proximate 
cause of the disability being VA fault or an event not 
recently foreseeable  

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran's claims file should be 
provided to a VA examiner for review.  
The examiner specifically is asked to 
review the VA treatment records relating 
to the Veteran's January 2005 right ankle 
injury and the Bonner General Hospital 
September 2005 records for right subtalar 
arthrodesis.  The examiner should 
indicate whether there is additional 
disability as the result of VA treatment 
beginning in January 2005.  If so, the 
examiner should identify specifically 
such disability or disabilities, and 
provide an opinion with respect to 
whether the proximate cause of any such 
additional disability was either (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the surgery; (b) an event not 
reasonably foreseeable; or (c) neither a 
nor b.  A complete rationale must be 
provided for any opinion(s) expressed.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

2.  Then, review the VA medical report(s) 
(requested above) after completion to 
ensure that all questions asked of the 
examiner(s) were answered to the extent 
possible.

3.  Consider the additional evidence 
submitted since the September 2008 SSOC 
with regard to the claims for higher 
initial ratings for IBS and status post 
anal fissure repair and readjudicate 
these claims in a SSOC.

4.  Thereafter, readjudicate the claim 
for a TDIU.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


